Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. Claims 1, and 11-12 have been amended. Claims 1-12 are currently pending.
                                                                      
                                        Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.                        
                                                                 Claim Objections
Claim 1 is objected to because of the following informalities:   The term “acutation”, at line 10, should be changed to “actuation”  to correct the spelling.  Appropriate correction is required.
                                                   Claim Rejections -- 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsuyoshi Sakuma (US-20170151958-A1) (“Sakuma”) in view of Fujii et al (US-20170240177-A1) (“Fujii”), and further in view of Takumi Nagaya (US-20120209488-A1) (“Nagaya”).
As per claim 1, Sakuma discloses a device for modifying lateral control (Figure 10) of a vehicle configured for at least partly automated driving (Figure 1) comprising:
 an accelerator pedal and/or a brake pedal (Sakuma at Para. [0022] which discloses “a driving unit 6 for accelerating and decelerating the autonomous vehicle C”.), wherein 
the device is configured to execute, prevent or influence an automated lateral control action of the vehicle during operation of the vehicle depending (Sakuma at Para. [0042] which discloses “unit 2 displays marks patterned on lane boundaries between the arrows B1, B2, and B3 respectively indicating the forward left direction, the forward direction, and the forward right direction, so that the occupant can intuitively recognize what the respective arrows B1 and B3 indicate. The presenting unit 2 displays a mark patterned on a stop position line at the tip of the arrow B5 indicating the forward direction, so that the occupant can intuitively recognize what the arrow B5 indicates.”).
Sakuma does not explicitly discloses using an  “accelerator pedal and/or the brake pedal” to activate or prevent the “automated lateral control action”.  Sakuma does disclose an instruction interface, like shown in Figure 11, such that intended actions can be selected according to the operation of the occupant. 
Fujii in the field of automatic driving assistance, which is the same field of endeavor, discloses the use of  a  “switching controller 88 controls deactivation of the LKAS control and the ALC control” of a vehicle.  See Figure 1 and Para. [0058].
In particular, Fujji discloses upon at least one actuation of the accelerator pedal and/or the brake pedal or a differentiation of at least two actuations of the accelerator pedal and/or brake pedal (Fujii at Para. [0011] which discloses “enables the automatic lane change control or the second driving assistance control to be deactivated according to direct operation of the steering wheel, the brake pedal, or the accelerator pedal by the driver. “), and depending on a variable of travel of the vehicle, the variable representing a degree of automation (Sakuma at Para. [0047] discloses that controller 3 having the degree of automation (autonomous operations) selects a future driving maneuver such as a lateral operation like lane changing.  Due to the degree of automation the “presenting unit 2 shows the occupant a current action of the autonomous vehicle”.  Para. [0024] .  The occupant is then able to stipulate due to  the level of automation  an approval or disapproval of “an action performed by an autonomous vehicle”. At Para. [0005].  This stipulation as communicated through presenting unit is the claimed threshold value. Thus, in Para. [0049] “instruction unit 1” compares the action with the occupant’s input (yes, no) as selected through presenting unit 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle operation device of Sakuma  to include the brake and/or acceleration pedal activation of Fujii, since providing the driver with the ability to quickly deactivated a lateral control action by freeing up the hands of the driver/occupant would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the pedal deactivation of Fujii with the vehicle operation device of   Sakuma because the ability to include driver participation aligns the driving of the vehicle with the intentions of the driver without the need to change from an autonomous to a manual driving mode. Sakuma at Para. [0063].  
Sakuma and Fujii do not disclose but Nagaya discloses that each actuation of the at least one acutation of the accelerator pedal and/or the brake pedal comprises a pressure pattern and/or a pressure sequence (Nagaya, see at least Figs. 5 & 6 and Paras. [0011] & [0070]-[0071]; there are varying levels of restrictions   of the control of the vehicle based on vehicle conditions such as pedal pattern and pressure sequence based on whether a brake/accelerator pedal is released or depressed.) , and 
Nagaya further discloses that the device is further configured to recognize the at least one actuation of the accelerator pedal and/or the brake pedal (Nagaya, see at least Figure 6, cancellation method, and Paras. [0087]-[0088] which disclose conditions that recognize accelerator brake pedal actuation like pressing or depressing.) , or the differentiation of the at least two actuations of the accelerator pedal and/or the brake pedal, by using pattern recognition of the pressure pattern and/or the pressure sequence (Nagaya at Figure 1, pedal actuation 2 and pedal sensors 21 & 22, and Para. [0030] disclosing: “there are three possible non-zero control levels, increasing by successive steps in accordance with increasing strength of acceleration restriction. The erroneous pedal actuation control section 2 selects the control level in accordance with the speed at which the accelerator pedal is depressed, based on the detection signal from the accelerator pedal sensor 21.”).
 In this way, Nagaya discloses a system for pedal depression handling for implementing functions of a vehicle to partially or completely prevent the vehicle from being accelerated in response to actuation of the accelerator or brake pedal, normal acceleration control is restored thereafter by a number of steps of successive decrease of the degree of acceleration restriction. Like Sakuma and Fujii, Nagaya is concerned with a computing system for implementing a pattern of accelerator and/or brake pedal activation  to determine if it exceeds a threshold value so as to  cancel or prevent a control action, See Figure 6 and Para. [0027].
Therefore from the teachings of Sakuma, Fujii, and Nagaya, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Sakuma as modified by Fujii to the apparatus of Nagaya since doing so would enhance the pedal activation by including pattern recognition like speed of activation so as to prevent erroneous activation that can cause a  “driver [to be] in an agitated condition” . Nagaya at Para. [0006].
As per claim 2, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein the automated lateral control action is part of a determined driving maneuver comprising lateral control of the vehicle (Sakuma at Para. [0027] which discloses “action processing unit 32 controls actions performed by the autonomous vehicle C, such as a forward movement, a right turn, a left turn, a lane change, and a stop. The action processing unit 32 shows the occupant, through the presenting unit 2”.), and 
a type of driving maneuver and/or the automated lateral control action are determinable depending on the variable of the travel of the vehicle and at least one first condition and/or at least one second condition (Sakuma at Figure 8 and text at Para. [0046] which discloses “presenting unit 2 changes the indication of the mark for prohibiting the autonomous vehicle C from taking the corresponding action, depending on road information, signposts, or road signs, so that the mark is indicated differently from the other marks, which allows the occupant to intuitively select another mark for the following action without confusion.”).  
As per claim 3, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
when the at least one second condition is present, the automated lateral control action comprising lateral control is prevented or executed in a modified form (Sakuma at Para. [0047] which discloses “the presenting unit 2 changes the indication of each of the arrow B1 denoting the direction change to the left lane, the arrow B4 denoting the left turn, and the arrow B6 denoting the right turn, so as to show these arrows with a darker color than the other arrows B2, B3, and B5. The instruction unit 1 prohibits the operation by the occupant on the regions corresponding to the arrows B1, B4, and B6 in association with the change of the indication made by the presenting unit 2.”).  
As per claim 4, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein the automated lateral control action is a determined driving maneuver of the vehicle (Sakuma at Figure 11 and Para. [0049] which discloses “the instruction unit 1 instructs the controller 3 to keep moving straight according to the operation by the occupant performed on the region corresponding to the arrow B2 indicating the forward movement. Accordingly, the action to overtake the vehicle D selected by the controller 3 is canceled, so that the autonomous vehicle C can keep moving straight safely while keeping a sufficient distance from the front vehicle D”.).  
As per claim 5, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein  in response to an actuation of the accelerator pedal or the brake pedal in a first time interval, at least one automated lateral control action of the vehicle comprising either lane guidance of the vehicle or positioning of the vehicle relative to one or more lane markings or roadway boundaries, is executed, prevented or influenced during a second time interval, wherein the second time interval is after the first time interval (Fujii at Para. [0110] which discloses “enables ALC control (first driving assistance control) or LKAS control (second driving assistance control) to be deactivated according to direct operation of the steering wheel 50 or the brake pedal 40 by the driver.”).  
As per claim 6, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
the device has a driving mode for modifying the lateral control of the vehicle on account of the actuation of the accelerator pedal and/or the brake pedal (Sakuma at Figure 10 shows modification of the lateral control; Fujii at Para. [0075] which discloses “switching controller 88 determines whether or not the BP operation amount θbp is lower than the deactivation threshold value THθbp_alc. When the BP operation amount θbp is lower than the deactivation threshold value THθbp_alc (S10: YES), determination is made not to deactivate ALC control based on the Bp operation amount θbp”.) , and 
a transition of the device to said driving mode from an at least highly automated mode and/or from a substantially manual mode takes place depending on at least one first condition and/or on at least one second condition (Sakuma at Para. [0044] which discloses “the autonomous driving is continued, the autonomous vehicle C keeps moving straight at the position C.sub.00 after a predetermine lapse of time. The presenting unit 2 only shows the arrow A2 denoting that the current action is a forward movement. It is assumed that the occupant desires to make a right turn at the front intersection. However, the autonomous vehicle C is already entering a lane boundary indicating that lane changes are prohibited, and the right turn made at the position C.sub.0 is an illegal action.”).  
As per claim 7, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
the at least one first condition and/or the second condition, or quantitative values taken as a basis for the corresponding first condition and/or second condition, for the accelerator pedal and the brake pedal are different (Fujii discloses at Para. [0011] that the “automatic lane change control or the second driving assistance control to be deactivated according to direct operation of the steering wheel, the brake pedal, or the accelerator pedal by the driver.” At Para. [0067] which discloses conditions such as “THtst_alc1, THtst_alc2, THθbp_alc (also referred to as “deactivation threshold values THtst_alc1, THtst_alc2, THθbp_” below) as first deactivation threshold values. The deactivation threshold values THtst_alc1, THtst_alc2, THθbp_alc are threshold values for determining whether or not to deactivate ALC control, based on a driving operation by the driver (this being a steering wheel operation or pedal operation).”)  
As per claim 8, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
the transition to the driving mode for modifying the lateral control of the vehicle with an accelerator pedal and/or the brake pedal is dependent on a necessity (Fujii at Figure 2) established by:
 (i) further measures of the vehicle (Sakuma ta Para. [0023] which discloses “an information acquisition unit 41 that acquires various kinds of information about autonomous driving”.), (ii) a hazard potential (Sakuma at Para. [0039] “determination unit 33 analyzes the safety and regality of the direction change”.), and/or (iii) an action recommendation to carry out a determined driving maneuver (Sakuma at Para. [0034] which discloses “presenting unit 2 displays at least arrows A1 to A3 indicating a forward movement, a right movement, and a left movement in three directions when the autonomous vehicle C is driving along a predetermined driving route, and shows the occupant the directions of a current movement and a next movement after a lapse of time.”).  
As per claim 9, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
the device is configured to ascertain a measure of an anticipated success of at least one determined driving maneuver (Sakuma at Para. [0037] which discloses “presenting unit 2 notifies the occupant of a state that the instruction unit 1 has been operated appropriately, by changing the indication of the arrow A3 during the operation on the instruction unit 1. The presenting unit 2 may, for example, change colors between the arrows A1 to A3 indicating the current action and the action after a lapse of time and the arrows A1 to A3 having been operated.”), wherein instigating, preventing or influencing at least one driving maneuver of the vehicle comprising lateral control is dependent on the at least one ascertained measure of the anticipated success of the driving maneuver (Sakuma at Para. [0030] which discloses “detection unit 42 detects peripheral information of the autonomous vehicle C, including other vehicles, obstacles, alignments of driving routes, widths of roads, signposts, road signs, lane boundaries, and road conditions, and inputs the information into the controller 3.”).  
As per claim 10, Sakuma, Fujii, and Nagaya disclose s a device for modifying lateral control, wherein 
the measure of the anticipated success of the at least one determined driving maneuver is made in relation to a present traffic situation and/or prevailing conditions within or outside the vehicle (Sakuma at Para. [0028] which discloses “action determination unit 33 determines whether to permit each action of the autonomous vehicle C according to the information acquired by the information acquisition unit 41, the information detected by the detection unit 42, and traffic laws and regulations stored in the storage unit 5.”).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujii et al (US-20170240177-A1) (“Fujii”) in view of Tsuyoshi Sakuma (US-20170151958-A1) (“Sakuma”), and further in view of Takumi Nagaya (US-20120209488-A1) (“Nagaya”).
      As per claim 11, Fujii discloses a method for modifying lateral control of a vehicle configured for at least partly automated driving, comprising:
 detecting at least one actuation of an accelerator pedal and/or a brake pedal (Fujii at Para. [0102] which discloses “during ALC, the BP operation amount θbp does not readily exceed the deactivation threshold value THθbp_alc, even when the driver makes a small adjustment to the brake pedal 40 before the location P12. The driver is thus able to make small deceleration adjustments without interrupting the ALC control”.) wherein each actuation of the at least one actuation of the accelerator pedal and/or the brake pedal comprises a pressure pattern and/or a pressure sequence;
 detecting or predicting a variable of travel of the vehicle, the variable representing a degree of automation, upon detecting the at least one actuation of the accelerator pedal and/or brake pedal (Fujii at Para. [0078] which discloses “[w]hen ALC has been completed (S11: YES), at step S12, the switching controller 88 ends the ALC control by the ALC controller 86, and restarts the LKAS control by the LKAS controller 84.”); 
recognizing the at least one actuation of the accelerator pedal and/or the brake pedal, or a differentiation of at least two actuations of the accelerator pedal and/or the brake pedal, by using pattern recognition of the pressure pattern and/or the pressure sequence; and
Fujii does not disclose executing a sequence thus preventing an automated lateral control.
Sakuma discloses a vehicle operation device having a presenting unit configured to show a current action and a next action to an occupant, and an action determination unit 33 that determines whether to permit actions performed by an autonomous vehicle on a driving route. See Abstract, and Figures 1-2.
In particular Sakuma discloses executing, preventing or influencing an automated lateral control action of the vehicle depending on the at least one actuation of the accelerator pedal and/or the brake pedal or the differentiation of the at least two actuations of the accelerator pedal and/or the brake pedal, and depending on the variable representing the degree of automation (Sakuma at Para. [0042] which discloses “unit 2 displays marks patterned on lane boundaries between the arrows B1, B2, and B3 respectively indicating the forward left direction, the forward direction, and the forward right direction, so that the occupant can intuitively recognize what the respective arrows B1 and B3 indicate. The presenting unit 2 displays a mark patterned on a stop position line at the tip of the arrow B5 indicating the forward direction, so that the occupant can intuitively recognize what the arrow B5 indicates.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake and/or acceleration pedal activation of Fujii to include the vehicle operation device of Sakuma, since providing the driver with the ability to quickly deactivated a lateral control action would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the pedal deactivation of Fujii with the vehicle operation device of   Sakuma because the ability to include driver participation aligns the driving of the vehicle with the intentions of the driver without the need to change from an autonomous to a manual driving mode. Sakuma at Para. [0063].  
Fujii and Sakuma do not disclose but Nagaya discloses wherein each actuation of the at least one actuation of the accelerator pedal and/or the brake pedal comprises a pressure pattern and/or a pressure sequence (Nagaya, see at least Figs. 5 & 6 and Paras. [0011] & [0070]-[0071]; there are varying levels of restrictions   of the control of the vehicle based on vehicle conditions such as pedal pattern and pressure sequence based on whether a brake/accelerator pedal is released or depressed.) , and 
Nagaya further discloses that the device is further configured to recognize the at least one actuation of the accelerator pedal and/or the brake pedal (Nagaya, see at least Figure 6, cancellation method, and Paras. [0087]-[0088] which disclose conditions that recognize accelerator brake pedal actuation like pressing or depressing.) , or the differentiation of the at least two actuations of the accelerator pedal and/or the brake pedal, by using pattern recognition of the pressure pattern and/or the pressure sequence (Nagaya at Figure 1, pedal actuation 2 and pedal sensors 21 & 22, and Para. [0030] disclosing: “there are three possible non-zero control levels, increasing by successive steps in accordance with increasing strength of acceleration restriction. The erroneous pedal actuation control section 2 selects the control level in accordance with the speed at which the accelerator pedal is depressed, based on the detection signal from the accelerator pedal sensor 21.”).
 In this way, Nagaya discloses a system for pedal depression handling for implementing functions of a vehicle to partially or completely prevent the vehicle from being accelerated in response to actuation of the accelerator or brake pedal, normal acceleration control is restored thereafter by a number of steps of successive decrease of the degree of acceleration restriction. Like Fujii and Sakuma, Nagaya is concerned with a computing system for implementing a pattern of accelerator and/or brake pedal activation  to determine if it exceeds a threshold value so as to  cancel or prevent a control action, See Figure 6 and Para. [0027].
Therefore from the teachings of Sakuma, Fujii, and Nagaya, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Fujii as modified by Sakuma, prevention of lateral activation, to the apparatus of Nagaya since doing so would enhance the pedal activation by including pattern recognition like speed of activation so as to prevent erroneous activation that can cause a  “driver [to be] in an agitated condition”. Nagaya at Para. [0006].
As per claim 12, Fujii discloses  a  computer product comprising a non-transitory computer readable medium (Figure 1, storage 5) having stored thereon program code that, when executed by a processor (Figure 1, controller 3), carries out the acts of:
 detecting at least one actuation of an accelerator pedal and/or a brake pedal (Fujii at Para. [0102] which discloses “during ALC, the BP operation amount θbp does not readily exceed the deactivation threshold value THθbp_alc, even when the driver makes a small adjustment to the brake pedal 40 before the location P12. The driver is thus able to make small deceleration adjustments without interrupting the ALC control”.) wherein each actuation of the at least one actuation of the accelerator pedal and/or the brake pedal comprises a pressure pattern and/or a pressure sequence;
 detecting or predicting a variable of travel of the vehicle, said variable representing a degree of automation, upon detecting the at least one actuation of the accelerator pedal and/or brake pedal (Fujii at Para. [0078] which discloses “[w]hen ALC has been completed (S11: YES), at step S12, the switching controller 88 ends the ALC control by the ALC controller 86, and restarts the LKAS control by the LKAS controller 84.”); 
recognizing the at least one actuation of the accelerator pedal and/or the brake pedal, or a differentiation of at least two actuations of the accelerator pedal and/or the brake pedal, by using pattern recognition of the pressure pattern and/or the pressure sequence; and 
Fujii does not disclose executing a sequence thus preventing an automated lateral control.
Sakuma discloses a vehicle operation device having a presenting unit configured to show a current action and a next action to an occupant, and an action determination unit 33 that determines whether to permit actions performed by an autonomous vehicle on a driving route. See Abstract, and Figures 1-2.
In particular, Sakuma discloses executing, preventing or influencing an automated lateral control action of the vehicle depending on the at least one actuation of the accelerator pedal and/or the brake pedal or the differentiation of the at least two actuations of the accelerator pedal and/or the brake pedal, and depending on the variable representing the degree of automation (Sakuma at Para. [0042] which discloses “unit 2 displays marks patterned on lane boundaries between the arrows B1, B2, and B3 respectively indicating the forward left direction, the forward direction, and the forward right direction, so that the occupant can intuitively recognize what the respective arrows B1 and B3 indicate. The presenting unit 2 displays a mark patterned on a stop position line at the tip of the arrow B5 indicating the forward direction, so that the occupant can intuitively recognize what the arrow B5 indicates.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake and/or acceleration pedal activation of Fujii to include the vehicle operation device of Sakuma, since providing the driver with the ability to quickly deactivated a lateral control action would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the pedal deactivation of Fujii with the vehicle operation device of   Sakuma because the ability to include driver participation aligns the driving of the vehicle with the intentions of the driver without the need to change from an autonomous to a manual driving mode. Sakuma at Para. [0063].  
  Fujii and Sakuma do not disclose but Nagaya discloses wherein each actuation of the at least one actuation of the accelerator pedal and/or the brake pedal comprises a pressure pattern and/or a pressure sequence (Nagaya, see at least Figs. 5 & 6 and Paras. [0011] & [0070]-[0071]; there are varying levels of restrictions   of the control of the vehicle based on vehicle conditions such as pedal pattern and pressure sequence based on whether a brake/accelerator pedal is released or depressed.) , and 
Nagaya further discloses that the device is further configured to recognize the at least one actuation of the accelerator pedal and/or the brake pedal (Nagaya, see at least Figure 6, cancellation method, and Paras. [0087]-[0088] which disclose conditions that recognize accelerator brake pedal actuation like pressing or depressing.) , or the differentiation of the at least two actuations of the accelerator pedal and/or the brake pedal, by using pattern recognition of the pressure pattern and/or the pressure sequence (Nagaya at Figure 1, pedal actuation 2 and pedal sensors 21 & 22, and Para. [0030] disclosing: “there are three possible non-zero control levels, increasing by successive steps in accordance with increasing strength of acceleration restriction. The erroneous pedal actuation control section 2 selects the control level in accordance with the speed at which the accelerator pedal is depressed, based on the detection signal from the accelerator pedal sensor 21.”).
 In this way, Nagaya discloses a system for pedal depression handling for implementing functions of a vehicle to partially or completely prevent the vehicle from being accelerated in response to actuation of the accelerator or brake pedal, normal acceleration control is restored thereafter by a number of steps of successive decrease of the degree of acceleration restriction. Like Fujii and Sakuma, Nagaya is concerned with a computing system for implementing a pattern of accelerator and/or brake pedal activation  to determine if it exceeds a threshold value so as to  cancel or prevent a control action, See Figure 6 and Para. [0027].
Therefore from the teachings of Sakuma, Fujii, and Nagaya, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Fujii as modified by Sakuma, prevention of lateral activation, to the apparatus of Nagaya since doing so would enhance the pedal activation by including pattern recognition like speed of activation so as to prevent erroneous activation that can cause a  “driver [to be] in an agitated condition”. Nagaya at Para. [0006].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
       Alexander AUGST (US-20180370546-A1) discloses a pedal system configured so as to vary the representation of the pedal actuation of the driving pedal and/or of the brake pedal in a longitudinal control of the vehicle.  Further, the pedal system may be configured in such a manner that there is a predefined mathematical correlation between the restriction of the representation of the operation of the driving pedal and the restriction of the representation of the operation of the brake pedal.  See Abstract and Figures 1-2.
                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661        
                                                                                                                                                                                                /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661